              Case 5:20-cv-01282-FB Document 1 Filed 10/30/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                                                   :
Ricki Perriman,                                    :
                                                     Civil Action No.: 5:20-cv-1282
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
Account Services Collections, Inc.,                :
                                                     COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Ricki Perriman, by undersigned counsel, states

as follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Ricki Perriman (“Plaintiff”), is an adult individual residing in San

Antonio, Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      The Defendant, Account Services Collections, Inc. (“ASC”), is a Texas business

entity with an address of 1802 NE Loop 410, Suite 400, San Antonio, Texas 78217, operating as

a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
              Case 5:20-cv-01282-FB Document 1 Filed 10/30/20 Page 2 of 5




                      ALLEGATIONS APPLICABLE TO ALL COUNTS

A.      The Debt

        6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

        7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

        8.      The Debt was purchased, assigned or transferred to ASC for collection, or ASC

was employed by the Creditor to collect the Debt.

        9.      The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.      ASC Engages in Harassment and Abusive Tactics

        10.     On or around November 7, 2019, ASC called Plaintiff’s sister in an attempt to

collect the Debt from Plaintiff.

        11.     Plaintiff returned the call to ASC and requested that all calls to his sister stop.

        12.      Nevertheless, ASC continued calling Plaintiff’s sister, causing a great deal of

frustration and distress to Plaintiff.

        13.     Moreover, during a conversation with Plaintiff’s sister, ASC used a loud and

aggressive tone and instructed Plaintiff’s sister to pass a “damn message” to Plaintiff.

C.      Plaintiff Suffered Actual Damages

        14.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.




                                                   2
                Case 5:20-cv-01282-FB Document 1 Filed 10/30/20 Page 3 of 5




          15.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                               COUNT I

                     VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

          16.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          17.     The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

contacted third parties for purposes other than to confirm or correct location information.

          18.     The Defendant’s conduct violated 15 U.S.C. § 1692b(3) in that Defendant

contacted third parties in regards to the Plaintiff’s debt on numerous occasions, without being

asked to do so.

          19.     The Defendant’s conduct violated 15 U.S.C. § 1692c(b) in that Defendant

communicated with individuals other than the Plaintiff, the Plaintiff’s attorney, or a credit

bureau.

          20.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

          21.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

          22.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

          23.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.
                                                   3
             Case 5:20-cv-01282-FB Document 1 Filed 10/30/20 Page 4 of 5




       24.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       25.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

               WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                  2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                      against the Defendant;

                  3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                      § 1692k(a)(3) against the Defendant;

                  4. Actual damages from the Defendant for the all damages including emotional

                      distress suffered as a result of the intentional, reckless, and/or negligent

                      FDCPA violations and intentional, reckless, and/or negligent invasions of

                      privacy in an amount to be determined at trial for the Plaintiff;

                  5. Punitive damages; and

                  6. Such other and further relief as may be just and proper.


                        TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: October 30, 2020

                                               Respectfully submitted,

                                               By: __/s/ Sergei Lemberg_________

                                               Sergei Lemberg, Attorney-in-Charge
                                               Connecticut Bar No. 425027
                                               LEMBERG LAW, L.L.C.

                                                  4
Case 5:20-cv-01282-FB Document 1 Filed 10/30/20 Page 5 of 5




                          43 Danbury Road, 3rd Floor
                          Wilton, CT 06897
                          Telephone: (203) 653-2250
                          Facsimile: (203) 653-3424
                          E-mail: slemberg@lemberglaw.com
                          Attorneys for Plaintiff




                             5
